Citation Nr: 0717775	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.  In September 2005, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim and remanded the claim for additional development.


FINDINGS OF FACT

The evidence shows that it is as likely as not that the 
veteran's current low back disability initiated during his 
service.


CONCLUSION OF LAW

The veteran's current low back disability was incurred in his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he suffers from a low back 
disability as a result of the stresses of active service.  

The veteran's service medical records are negative for any 
complaints or treatment of symptoms of a low back injury or 
disability.  At his April 1969 separation examination, 
although the veteran complained of recurrent back pain, his 
spine and lower extremities were found to have no 
abnormalities.  Since the veteran's spine and lower 
extremities were found to be normal on examination at 
separation, and he had no recorded complaints during a three-
year period of service other than at separation, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of complaints relating to a low 
back disability is a June 1969 VA orthopedic examination.  
The veteran reported that he injured his back in a motorcycle 
accident when he was 12 or 14 years old but did not aggravate 
this condition during service.  He further reported that he 
experienced pain in his low back and was unable to stand when 
he played basketball.  However, examination revealed normal 
posture and range of motion, and the veteran squatted well.  
The diagnosis was that there was no residual evidence of 
injury to the lumbar spine.

An August 1989 private medical report noted that the veteran 
had undergone disc surgery six or seven years ago after a 
motor vehicle accident but did not specify that the surgery 
was for the veteran's lumbar spine.

In a November 1992 medical report, the veteran complained of 
suffering from back pain for the previous two days and 
reported that he had been carrying bags of concrete.  
Examination revealed tender lumbar muscles, and the veteran 
was diagnosed with lumbar strain.

In an October 1994 medical report, the veteran complained of 
experiencing back pain and spasms for the previous three 
days.  He reported that these symptoms had started after he 
switched to a different chair when he changed jobs.  The 
veteran also stated that his right-sided low back pain was 
better with standing or lying and worse with sitting.  
Examination revealed that his right lumbar paraspinals were 
tender to palpation, and the diagnosis was lumbar strain.

An April 1999 medical report noted that the veteran underwent 
an L5-S1 diskectomy on the left side in 1984 with good 
results.  The diagnoses included a history of lumbar spine 
surgery.  A March 2000 medical report showed that a review of 
the veteran's systems was negative except for chronic low 
back pain.  

On VA examination in December 2005, the veteran reported 
having back problems during service while carrying heavy 
backpacks over the terrain of Vietnam.  He also reported 
being in a car accident in the 1980s, which prompted his 1984 
L5-S1 diskectomy.  He complained of low back pain that 
radiated down the left leg more than the right leg but denied 
any weakness, numbness, and bowel or bladder problems.  He 
reported having difficulty sitting for more than 45 minutes 
to an hour and getting comfortable to sleep at night.  The 
veteran did not use any assistive devices.  He had a mild 
antalgic gait pattern.  The veteran had taken the previous 
week off of work in order to rest his back because he was 
experiencing a flare-up.  He reported suffering from more 
pain and spasm in his back during a flare-up.  At no time had 
any treating physician ordered bed rest for the veteran over 
the previous 12 months.  Range of motion testing revealed 
that forward flexion was 70 degrees, extension was 20 
degrees, and side to side flexion was 35 degrees.  
Examination showed that there was more pain leaning to the 
left than to the right and that straight leg raise was mildly 
positive on the left.  The veteran had exquisite tenderness 
to palpation at the L5 region on the left side, mild 
tenderness on the right side, and there were paraspinal 
muscle spasms present.  The veteran reported that repetitive 
use or increased physical labor caused him more stiffness and 
pain.  The examiner did not see any neurological findings or 
any frank neuropathy.  An x-ray showed plate loss of the disc 
at L5-S1 with significant end plate osteophyte formation and 
signs of degeneration at the L4-5 and L3-4 discs.  The 
diagnoses were disc degeneration in the lumbar spine 
progressively degenerated at L5-S1, osteoarthritis of the 
lumbar spine, and chronic muscle spasm.  The examiner found 
that it was at least as likely as not that the veteran's 
current condition was initiated by his time in the service 
due to the high demand on his back at the time.  He also 
found that the veteran's time in service and automobile 
accident probably equally contributed to his current back 
disability.

The veteran submitted several lay statements dated in 
February 2007 in support of his claim.  A friend of the 
veteran's stated that she had known the veteran since 1970 
and that he had suffered from back pain ever since she had 
known him.  A former co-worker of the veteran's stated that 
he had known the veteran since 1975 and that he had suffered 
from back problems since that time.  The veteran's wife 
stated that she had met him in 1969 and that he had sought 
medical attention for back problems that year and on several 
other occasions.  She reported that the veteran was sometimes 
unable to walk upright and tended to limp due to his pain, 
his pain lasted for two to three months, and he complained of 
pain after he had to sit for long periods of time on hard 
chairs.  She also stated that the veteran had told her about 
his duties in the Army, which included carrying heavy 
equipment or having to jump into bunkers or hit the ground 
during incoming fire.  

The Board has analyzed the available evidence.  Th October 
2005 VA examination found that it was as likely as not that 
the veteran's low back disability initiated during his 
service.  The examiner apparently felt that the notation of 
complaint of back pain at separation, despite the normal 
findings on examination then and after service, was 
sufficient to demonstrate presence of a disability.  There is 
no contrary opinion of record regarding causation and 
etiology of the veteran's low back disability and the Board 
is not permitted to make medical findings, but must rely on 
competent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the low back disability was incurred in 
service.  As the evidence is equipoise regarding whether the 
veteran incurred a back disability during his service, the 
benefit-of-the-doubt rule applies, and the claim must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in September 2003; and a statement of the case in 
March 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


